Citation Nr: 0844776	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  04-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a rating in excess of 40 percent for 
osteochondroma of the left hip

2.  Entitlement to service connection for left knee 
arthritis, as secondary to the service connected 
osteochondroma.  

3.  Entitlement to service connection for a neurological 
disorder of the left hip and thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 to November 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).

The record indicates that service connection was denied for 
left knee arthritis and a neurological disorder of the left 
thigh and hip in an April 2008 Rating Decision.  In June 
2008, the veteran submitted a notice of disagreement with 
this rating decision.  It does not appear that a Statement of 
the Case has been prepared as of yet; an unprocessed notice 
of disagreement should be remanded, not referred, to the RO 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).  Consequently the claims of service 
connection for left knee arthritis and a neurological 
disorder of the left hip and thigh are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's osteochondroma of the left hip is not 
manifested by ankylosis, flail joint, or fracture with false 
joint or nonunion.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
osteochondroma of the left hip have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5255-5252 (2008); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In August 2003, February 2005, and August 2006, the VA sent 
letters to the veteran providing notice of what the evidence 
needed to demonstrate, of his and VA's respective duties in 
obtaining evidence, and of the types of relevant evidence 
that he should provide, or ask the VA to obtain for the claim 
of increased rating.  The August 2006 letter also informed 
the veteran that disabilities are rated on the basis of 
diagnostic codes and told him of the need to present evidence 
to meet the rating criteria and to establish an effective 
date of an award.  The Board notes that the veteran was not 
specifically informed to submit medical or lay evidence 
demonstrating the effect a worsening of his left hip 
disability has on his employment and daily life.  The Board 
finds that no prejudice resulted, however, because the 
veteran was told to submit any evidence, to include his own 
statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on the veteran's employment and daily life.  
Although the notice letters postdated the initial 
adjudication, no prejudice resulted as the claims were 
subsequently readjudicated without taint from the prior 
decision.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).

The specific rating criteria for evaluating the disability 
and how (based on what symptomatology) each rating percentage 
is assigned were provided to the veteran in the November 2004 
Supplemental Statement of the Case.  Although the veteran was 
not sent an independent letter providing notice of this 
information, the records indicates that no prejudice 
resulted.  The claim was readjudicated after this notice was 
provided, the veteran was able to effectively participate 
extensively in the appeals process, and the veteran had ample 
time to submit evidence.  The evidence indicates that the 
veteran was fully aware of what was necessary to substantiate 
this claim.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining all reported medical records, providing personal 
hearings, and providing VA examinations.  Consequently, the 
duty to notify and assist has been met.

Increased Rating

For historical purposes, it is noted that service connection 
was established for osteochondroma of the left femur by the 
RO in a November 1945 decision, based on evidence of in-
service aggravation of the osteochondroma.  The veteran's 
osteochondroma of the left hip is rated at 40 percent under 
Diagnostic Codes (DC) 5255-5252.  The disability was 
previously rated at 30 percent under DC 5015-5255 for 
"marked" hip disability.  A November 2004 rating decision 
then increased the rating to 40 percent, effective the date 
of claim for the current appeal, based on increased symptoms 
on use, citing DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The veteran contends that a higher rating is 
warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Higher ratings are provided for ankylosis of the hip (DC 
5250), flail joint (DC 5254), fracture with false joint (DC 
5255), or nonunion (DC 5255).  The Court has emphasized that 
when assigning a disability rating for an orthopedic 
disability, it is necessary to consider functional loss due 
to flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca.  The rating should reflect any 
functional limitation that is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  

The evidence of record indicates that the veteran has an 
antalgic gait and uses a cane.  X-ray records have reported a 
large osteochondroma of the lesser trochanter of the left 
femur (March 2003 VA examination record) and mild 
degenerative changes of the left hip (March 2005 VA x-ray 
record).  

A March 2003 VA examination reports that the veteran gave a 
history of pain, weakness, stiffness, locking, instability, 
giving way, and lack of endurance.  He also reported flare-
ups with any increased activity, even sitting or leaning on 
the left side.  He had no history of fracture to his legs.  
The range of motion of the left hip was flexion to 120 
degrees (out of 125), extension to 20 degrees (out of 30), 
external rotation to 20 degrees (out of 60), internal 
rotation to 30 degrees (out of 40), adduction to 10 degrees 
(out of 25) and abduction to 20 degrees (out of 45).  The 
veteran had pain with range of motion and generalized 
weakness, and the degrees provided were done in consideration 
of pain, fatigue, weakness, lack of endurance, 
incoordination, and repetition.  The veteran's range of 
motion with flare up was impossible to estimate due to the 
veteran's history of bed rest with flare-ups.  The veteran 
had normal sensation distally and no atrophy of the muscles.  

Another VA examination was conducted in June 2004.  The 
veteran reported a daily pain level of 6-10/10 in the left 
hip.  He also reported stiffness and intermittent numbness in 
the hip and down the left thigh.  No other symptoms were 
reported.  Crepitus and tenderness were noted.  Muscle spasm 
and leg muscle tremors were also noted, but the examiner 
clarified that these symptoms were from a neurological, non-
service connected, disorder.  The veteran's range of motion 
included flexion to 72 degrees, active extension to 18 
degrees, internal rotation to 20 degrees, external rotation 
to 20 degrees, abduction to 22 degrees, and adduction to 20 
degrees.  Pain began at the end degree for all motions except 
external rotation, where no pain was reported.  The examiner 
stated that the ranges provided took in consideration pain, 
weakness, fatigue, and lack of endurance from repetition; 
there was no additional loss from any of these things.  

A third VA examination was conducted in November 2006.  The 
examination record reports that the veteran denied deformity, 
giving way, instability, weakness, dislocation, locking, 
flare-ups, or effusion.  The veteran reported pain and 
stiffness.  The veteran had active flexion to 70 degrees, 
active extension to 15 degrees, active abduction to 25 
degrees, active adduction to 15 degrees, active internal 
rotation to 15 degrees, and active external rotation to 30 
degrees.  He could not cross his legs.  Pain began at the 
last degree of motion, and there was no additional loss of 
motion from repetition.  There was no loss of a bone or part 
of a bone and no ankylosis.  

A fourth VA examination was conducted in June 2007.  The 
record indicates that the veteran used a cane to walk and 
avoided walking more than 100 yards at a time, lifting more 
than 20 pounds, and standing more than 15 to 30 minutes at a 
time.  Active range of motion testing revealed flexion to 55 
degrees with pain at 55 degrees, extension to 18 degrees with 
pain beginning at 17 or 18 degrees, internal rotation to 25 
degrees with pain beginning at 25 degrees, external rotation 
to 30 degrees with pain beginning at 28 to 30 degrees, 
abduction to 35 degrees with pain beginning at 33 to 35 
degrees, and adduction to 11 degrees with pain beginning at 
11 degrees.  There was no additional loss of range of motion 
due to pain, fatigue, weakness, lack of endurance, or 
incoordination following repetitive use.  There was also no 
left hip weakness.  

Based on the foregoing, a rating in excess of 40 percent is 
not warranted at any time.  The evidence, to include x-ray 
records dating in 2003 and 2005, does not report any evidence 
of fracture or flail joint.  Additionally, although the 
veteran's range of motion is limited by pain, there is no 
ankylosis, and the veteran's remaining range of motion is too 
significant to approximate ankylosis, even after 
consideration of pain.  Consequently, a rating in excess of 
40 percent for osteochondroma of the left hip is denied.

The veteran has argued that separate ratings are warranted 
for limitation of flexion and limitation of extension of the 
left hip.  See May 2006 and June 2007 Joint Motions for 
Remand.  The veteran cites VAOPGCPREC 9-2004 as evidence for 
this assertion and contends that though VAOPGCPREC 9-2004 
only specifically refers to separate ratings for the knee; it 
is a "rule of general applicability" which should be 
applied to (presumably) all orthopedic conditions.  See June 
2007 Joint Motion for Remand.  

The language of VAOPGCPREC 9-2004 permits separate ratings 
under Diagnostic Code (DC) 5260 (limitation of flexion) and 
DC 5261 (limitation of extension) for limitation of motion 
due to a knee disability.  There is no authorization, or even 
discussion, of separate ratings for joints other than the 
knee.  Based on the limited scope of the opinion, 
specifically the fact that it only mentions two diagnostic 
codes pertaining to flexion and extension of the knee, the 
Board finds no support for the contention that the rule is 
one of general applicablility; if the opinion meant to 
provide separate ratings for all limitation of motion for all 
orthopedic conditions it would have specifically provided for 
that.  

However, even presuming VAOPGCPREC 9-2004 permitted separate 
ratings for the various limitations of motion of the hip, 
applying separate ratings in addition to the current rating 
would violate the rule against pyramiding, which specifically 
states that the evaluation of the same manifestations under 
various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 
(2006); Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
veteran's hip disability is rated under DC 5255 for malunion 
of the femur with marked hip disability.  In determining 
whether a disability is "marked," consideration is made to 
the degree of limitation of motion.  To then apply separate 
ratings for limitation of extension, flexion, abduction, 
adduction, and rotation would result in the award of multiple 
ratings for the same manifestations.  

Additionally, a higher rating is not available even if the 
veteran's limitations of flexion, extension, abduction, 
adduction, and rotation were all rated separately.  A review 
of the evidence indicates that the veteran would not even 
warrant a compensable rating for limitation of flexion, 
limitation of extension, or limitation of abduction and that 
he would warrant, at most, a staged 10 percent rating for 
limitation of adduction (cannot cross legs) and limitation of 
rotation (cannot toe-out more than 15 degrees).  See 
38 C.F.R. § 4.71a, DC 5251 to 5253.  Even if, under DeLuca, 
separate ratings of 10 percent were applied for the 
functional impairment due to pain on flexion, extension, and 
abduction, the resulting combined rating would be 40 percent.  
38 C.F.R. § 4.25.  Consequently, the veteran's claim for a 
rating in excess of 40 percent for osteochondroma of the left 
hip is denied.

The Board has also considered whether extraschedular 
consideration is warranted.  An extraschedular rating may be 
assigned where there is evidence of exceptional 
circumstances, such as marked interference with employment or 
frequent periods of hospitalization related to the service-
connected disorder, which would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.  
In other words, the schedular criteria are inadequate to 
evaluate the disability.  

In this case, the evidence does not show that the schedular 
criteria are inadequate to evaluate the veteran's left hip 
disability.  The evidence does not indicate that the 
veteran's left hip disability has necessitated frequent, let 
alone any, periods of hospitalization.  Additionally, there 
is no competent evidence that the disability at issue causes 
marked interference with employment or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

A rating in excess of 40 percent is denied for osteochondroma 
of the left hip.


REMAND

Service connection was denied for left knee arthritis and a 
neurological disorder of the left thigh and hip in an April 
2008 Rating Decision.  In June 2008, the veteran submitted a 
notice of disagreement with this rating decision.  This 
letter from the appellant is a timely notice of disagreement 
with the April 2008 rating decision.  Under the holding in 
Manlincon v. West, 12 Vet. App. 238 (1999), this issue must 
be remanded for issuance of a statement of the case on appeal 
of this issue.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing 
the claims of service connection for left 
knee arthritis and a neurological 
disorder of the left thigh and hip.  
Notify the veteran of the time limit 
within which an adequate substantive 
appeal must be filed in order to perfect 
an appeal of the issues and secure 
appellate review by the Board.  
Thereafter, these issues are to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


